Per Curiam.

The order of the Court of Special Sessions should be reversed and defendant’s conviction of loitering in violation of section 887 (subd. 4, par. [c]) of the Code of Criminal Procedure should be reinstated, and her defense overruled that the overtures were not made by her but by the man mentioned in the complaint, inasmuch as it appears that in a public place she demanded money, escorting him immediately afterward to a place where they had sexual intercourse, after which she received the amount of money agreed upon. This was enough to constitute “inducing, enticing or procuring” within the meaning of this statute.
The order of the Court of Special Sessions should be reversed and the judgment of the City Magistrates’ Court reinstated.
Lewis, Ch. J., Conway, Desmond, Date, Fuld, Fboessel and Van Voobhis, JJ., concur.
Order reversed, etc.